IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RANDY ANDERSON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1277

STATE OF FLORIDA,

     Appellee.
_________________________/

Opinion filed August 28, 2017.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Randy Anderson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




B.L. THOMAS, C.J.

      Appellant appeals the trial court’s denial of his rule 3.800(a) motion

asserting that his 25-year minimum-mandatory sentence, imposed for a conviction

of trafficking in between 28 grams and 30 kilograms of hydrocodone, section

893.135(1)(c)1.c., Florida Statutes (2014), is illegal. Appellant argues that in 2014
the Florida Legislature passed chapter 14-176, section 1, Laws of Florida, which

reduced the minimum-mandatory sentence for trafficking in this amount of

hydrocodone. Chapter 14-176, section 1, became effective on July 1, 2014, and

did in fact reduce the minimum-mandatory sentence applicable to the amount of

hydrocodone charged against Appellant from 25 years to 7 years. But the State

charged Appellant with committing this offense on May 28, 2014, before the

effective date of the statute reducing the applicable minimum-mandatory term, and

the sentence to be imposed must conform to the statute in effect at the time a

defendant commits his offense. See generally Davis v. State, 892 So. 2d 518, 519-

20 (Fla. 1st DCA 2004) (discussing that Article X, section 9, of the Florida

Constitution states that “[r]epeal or amendment of a criminal statute shall not affect

prosecution or punishment for any crime previously committed”). Appellant’s 25-

year minimum-mandatory sentence is therefore legal.

      AFFIRMED.

OSTERHAUS and WINSOR, JJ., CONCUR.




                                          2